DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 10, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,591,259 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). To correct this issue, Applicant may file a Power of Attorney to the attorney signing the terminal disclaimer and resubmit the terminal disclaimer, or file a terminal disclaimer that is signed by the applicant. No new fee is required.
Response to Amendment
The Amendment filed on December 10, 2021, has been entered. Claims 1-7, 12-17, and 19-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the self-healing reactive target” in line 21, lines 36-37 and 39. There is insufficient antecedent basis for this limitation in the claim. It appears that “the self-healing reactive target” should read --the self-healing reactive target kit--, consistent with the amended preamble. Claims 2-7, 12, and 13 are rejected in view of their dependency from claim 1.
Claim 5 recites the limitation “the self-healing reactive target” in the preamble. It is unclear whether this refers to the self-healing reactive target kit recited in the independent claim. It appears that “the self-healing reactive target” in line 1 should read --the self-healing reactive target kit--. In addition, the limitation “configured to substantially close up a bullet hole when shot” renders the claim indefinite, because the ability of the foam material to perform this function would appear to depend on factors external to the claimed apparatus, such as the caliber of the bullet, and does not clearly define the scope of materials that would be encompassed by the claim. This issue could be overcome by deleting “configured to substantially close up a bullet hole when shot.”
Claim 13 recites the limitation “the self-healing reactive target” in line 15 and again in line 16. It is unclear whether this refers to the self-healing reactive target kit recited in the independent claim. It appears that “the self-healing reactive target” in each of lines 15 and 16 should read --the self-healing reactive target kit--.
Claim 14 recites the limitation “the self-healing reactive target” in lines 22-23, lines 37-38, line 40, line 126, and line 127 (five instances). There is insufficient antecedent basis for this limitation in the claim. It appears that each instance of “the self-healing reactive target” should read --the self-healing reactive target kit--, consistent with the amended preamble. Additionally, in line 51, “a target holder” should read --the target holder--, since the target holder is previously introduced at line 18. In addition, in lines 102-103, the limitation “configured to substantially close up a bullet hole when shot” renders the claim indefinite, because the ability of the foam material to perform this function would appear to depend on factors external to the claimed apparatus, such as the caliber of the bullet, and does not clearly define the scope of materials that would be encompassed by the claim. This issue could be overcome by deleting “configured to substantially close up a bullet hole when shot.” Moreover, in line 106, “a left pivot hole” should read --the left pivot hole--; in line 111, “a right pivot hole” should read --the right pivot hole--; in lines 121-122, “a left circular extended member” should read --the left circular extended member--; and in line 124, “a right circular extended member” should read --the right circular extended member-- (since the left and right pivot holes and left and right circular extended members are previously introduced at lines 58, 60, 45, and 47, respectively). Claims 15-17 are rejected in view of their dependency from claim 14.
Claim 19 recites the limitation “the top” in line 14. There is insufficient antecedent basis for this limitation in the claim. It appears that “the top” should read --a top of the frame--.
Regarding claim 20, it is unclear whether “a top” in line 3 refers to the same top previously recited in claim 19. It appears that “a top” in line 2 of claim 20 should read --the top--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Cohn (US Patent No. 2,777,695, hereinafter Cohn) and Ingle (US Patent No. 3,355,086, hereinafter Ingle).
Regarding claim 1, reference claim 1 recites a self-healing reactive target comprising a solid one-piece target apparatus made from a self-healing material (lines 2-3) and a target holder (line 4); reference claim 3 recites the target apparatus including a central portion with left and right extended members and first and second targets; reference claim 4 specifies the circular (“cylindrical”) shape of the extended members; reference claim 10 recites a frame; reference claim 11 recites a hanging portion; reference claim 12 recites the hanging portion including a first wide extension portion with a pair of wide holes and a second extension portion with three slots; and reference claim 13 recites the frame being made from cardboard and including folded bottom, left, and right sides. 
The reference claims lack only a recitation of the rectangular shape of the central portion, the square holes in the second extension portion, and a top or side handle. With 

    PNG
    media_image1.png
    301
    473
    media_image1.png
    Greyscale

With respect to the square holes in the second extension portion, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art as a simple matter of design choice to provide any desired configuration of slots and holes, for example, to accommodate existing designs for indoor gun range retrieval systems, since simply adapting the 
	With respect to the handle, Ingle teaches (Fig. 2) that it is known in the art of cardboard cartons to include a handle (77, Fig. 2; col. 2, lines 33-39) on one side of the carton configured for carrying the carton (col. 2, line 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a handle to one side of the frame, as suggested by Ingle, in order to conveniently carry the cardboard frame.
Regarding claim 2, reference claim 4 recites the cylindrical shape of the left and right extended members and the functional limitations with respect to insertion of the extended members into left and right pivot holes of the target holder, and reference claim 5 recites a middle member positioned between the left and right extended members. Cohn further teaches (Fig. 6) the rectangular central portion (54) includes a middle member (54) positioned between and interconnecting the left extended member and with the right extended member (i.e., joining the journaled distal ends). The middle member (54) has a middle rectangular shape (as shown in Fig. 6) that is larger than the left and right extended members (see Fig. 6), that is configured to not go through the left or right pivot hole of the target holder (53), and that is configured to center and maintain the solid one-piece target apparatus (41) in the target holder (53, as shown in Fig. 6). As discussed above for claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing the middle member of the central portion with a rectangular shape configured to center and maintain the target apparatus in the target holder, 
The features of claim 3 are all recited in reference claims 6 and 7. The features of claim 4 are all recited in reference claim 1. The base foam and higher density foam recited in claim 5 are recited in reference claim 1, and the limitation “configured to substantially close up a bullet hole when shot” is understood to be an intended result inherent to the claimed material and as such does not patentably distinguish the apparatus of claim 5 from the apparatus of the reference claims. The features of claim 6 are all recited in reference claim 1. The features of claim 7 are all recited in reference claim 9. 
Regarding claim 12, with respect to the handle, Ingle further teaches (Fig. 2) a pair of handle holes (slots 76, Fig. 2; col. 2, lines 33-39) configured to secure the handle (77) to the side of the carton. 
Regarding claim 14, reference claim 1 recites a self-healing reactive target comprising a solid one-piece target apparatus made from a self-healing material (lines 2-3) and a target holder made from tear resistant material (line 4); reference claim 8 recites the solid one-piece target apparatus comprising a self-healing polyurethane including a hardness of 90A and a 100% modulus of 1100 psi; reference claim 10 recites a frame; reference claim 11 recites a hanging portion; reference claim 12 recites the hanging portion including a first wide extension portion with a pair of wide holes and a second extension portion with three slots; reference claim 13 recites the frame being made from cardboard and including folded bottom, left, and right sides; reference claim 3 recites the target apparatus including a central portion with left 
The reference claims lack only a recitation of the rectangular shape of the central portion, the square holes in the second extension portion, and a top or side handle. With respect to the rectangular shape of the central portion, Cohn teaches (Figs. 1 and 6) a solid one-piece target apparatus (mark piece 41; col. 3, line 74-col. 4, line 9) configured for use as a reactive target and including a rectangular shaped central portion (central portion of extending arms 54, Fig. 6; see annotated Fig. 6 above) from which first and second targets extend, the rectangular central portion (54) including a middle member (54) positioned between and interconnecting a left extended member and with a right extended member (i.e., joining the journaled distal ends). The middle member (54) has a middle rectangular shape (as shown in Fig. 6) that is larger than the left and right extended members (see Fig. 6), that is configured to 
With respect to the square holes in the second extension portion, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art as a simple matter of design choice to provide any desired configuration of slots and holes, for example, to accommodate existing designs for indoor gun range retrieval systems, since simply adapting the configuration of slots and holes to hang the same invention from a different gun range retrieval system would not yield a new patentable invention. 
	With respect to the handle, Ingle teaches (Fig. 2) that it is known in the art of cardboard cartons to include a handle (77, Fig. 2; col. 2, lines 33-39) on one side of the carton configured for carrying the carton (col. 2, line 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by adding a handle to one side of the frame, as suggested by Ingle, in order to conveniently carry the cardboard frame.
Claims 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Cohn and Ingle, in further view of Pleiger Plastics Company (non-patent literature; hereinafter Pleiger).
Regarding claim 13, reference claim 8 recites a polyurethane material including a hardness of 90A and a 100% modulus of 1100 psi, and reference claim 14 recites the functional limitations of the self-healing reactive target. The polyurethane material of the reference claim recites different values for a 300% modulus, a tensile, and elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a specific gravity. However, Pleiger teaches that the claimed properties of the polyurethane material are all within the known ranges of polyurethane properties (e.g., see PLEI-TECH® 95 on pg. 6 of NPL document), which may include a Shore A hardness of 90; a 100% modulus of 1100 psi; a 300% modulus of 2200 psi; a tensile strength within the range of 3550-7500 psi, which encompasses the claimed value of 5500 psi; an elongation percentage of 230-730, which encompasses the claimed value of 430%; a tear resistance with D470 within the range of 65-145 pli, which encompasses the claimed value of 90 pli; a compression set percentage (D385, Method B) within the range of 28%-41%, which encompasses the claimed value of 30%; a resilience/rebound percentage of 42%; and a specific gravity within the range of 1.07 to 1.2, which encompasses the claimed value of 1.11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of reference claims by selecting a polyurethane material having the claimed properties, in order to optimize the durability of the target apparatus, since the court in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 15-17, as noted above for claim 14, reference claim 8 recites a solid one-piece target apparatus comprising a self-healing polyurethane including a hardness of 90A and a 100% modulus of 1100 psi. The polyurethane material of reference claim 8 recites different values for a 300% modulus, a tensile, and elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a specific gravity. However, as evidenced by Pleiger, the claimed properties of the polyurethane material are all within the known ranges of polyurethane properties, as set forth in detail above with respect to claim 13. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of reference claims by selecting a polyurethane material having all of the claimed properties, in order to optimize the durability of the target apparatus, since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, and 16-17 of U.S. Patent No. 10,591,259 (the reference patent) in view of Ingle.
Regarding claim 19, reference claims 1 and 16 each recite a self-healing reactive target comprising a solid one-piece target apparatus made from a self-healing material and a target 
Regarding claim 20, reference claims 11 and 16 further recite a hanging portion. Reference claims 12 and 16 further recite the hanging portion including a first wide extension portion with a pair of wide holes, the first wide extension portion extending off of the top of the frame, and a second extension portion extending off of the first wide extension portion and including first, second and third slots, the second extension portion of the reference claims lacking only a pair of square holes between the first and second slots. However, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner .
Allowable Subject Matter
Claims 1-7, 12-17, and 19-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if a properly signed terminal disclaimer is timely filed to overcome the double patenting rejections set forth in this Office action.
Response to Arguments
Applicant’s arguments filed December 10, 2021, have been considered but are moot because Applicant’s amendments have overcome the rejections under 35 USC 102 and 103. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 23, 2022/